Citation Nr: 1729510	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-00 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as a result of medical treatment provided by the Department of Veterans Affairs under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son and daughter 


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to February 1970, to include service in the Republic of Vietnam.  The Appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals on appeal from an April 2011 Rating Decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO in Huntington, West Virginia has assumed the role of Agency of Original Jurisdiction (AOJ).

In February 2017, the Appellant and her two children testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A copy of that transcript is of record.

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

The Appellant's claim is premised on treatment the Veteran received at VA Medical Centers from 1974 until the date of his death.  In particular, the Appellant notes that the Veteran underwent several tests and received relevant treatment at the VA Medical Center in Huntington, West Virginia following his discharge in 1974, and from 2006 to 2010, when he died.  She also recalls that the Veteran received treatment with the Charleston Area Medical Center (CAMC) for spontaneous pneumothorax within 3 months of his service discharge.  

A review of the claims folder demonstrates that a complete copy of the Veteran's VA treatment records has not been obtained. As these records are pertinent to the Appellant's case, remand is required to allow the AOJ an opportunity to obtain a complete copy of the Veteran's VA treatment records, dating back to 1974 as well as early treatment records from CAMC.  

As the factual record is unclear, the Board defers consideration of the need for additional opinion at this time.  See generally Kahana v. Shinseki, 24 Vet. App. 428 (2011) (discussing the "chicken-or-egg" dilemma faced by VA when requesting opinions with an undeveloped record, and recognizing that fact-finding is a responsibility that is ultimately committed to the Board and not a VA medical examiner).

Accordingly, the case is REMANDED for the following action:

1. Request all VA medical treatment records at the Huntington VAMC dating back to 1974, specifically requesting all available hardcopy and electronic records, and associate them with the claims file.  If a negative response is received, ensure that the requested records have not been transferred to another federal facility. See VHA Records Control Schedule 10-1 at XLIII-3 (stating that VA treatment records are deemed inactive three years after the last episode of care, at which time they are retired to a selected records storage facility for 72 years).

2. Contact the Appellant and her representative and request that she submit any necessary medical releases, then request any available treatment records from the Veteran's private doctor.  Of particular importance are records from CAMC from the Veteran's visits shortly after his discharge from service as well as all available records.  Any negative responses should be associated with the claims file.

3. Then, determine if additional development is needed and readjudicate the issue on appeal.  If the decision remains adverse to the Appellant, issue a Supplemental Statement of the Case and allow the applicable time response.  Then, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

